Title: From Benjamin Franklin to [Lord Howe], 20 August 1776
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


My Lord
Philada Aug 20. 76
The Temper of the Colonies as professed in their several Petitions to the Crown was sincere. The Terms they proposed should then have been closed with, and all might have been Peace. I dare say your Lordship as well as my self, laments they were not accepted. I remember I told you that better would never be offered, and I have not forgotten your just Comparison of the Sybyl’s Leaves. But the Contempt with which those Petitions were treated, none of them being vouchsaf’d an Answer; and the cruel Measures since taken, have chang’d that Temper. It could not be otherwise. To propose now to the Colonies a Submission to the Crown of Great Britain, would be fruitless. The Time is past. One might as well propose it to France, on the Footing of a former title.
